Citation Nr: 1607535	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-32 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an epidermal cyst due to herbicide exposure.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Board was notified that the Veteran died in May 2015.


CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for an epidermal cyst due to herbicide exposure at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §20.1302 (2013); but see 38 U.S.C.A. § 5121A (West 2014).
 
2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for a low back disability at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2013); but see 38 U.S.C.A. § 5121A (West 2014).

3.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for a kidney disability at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2013); but see 38 U.S.C.A. § 5121A (West 2014).
 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 







ORDER

The appeal of entitlement to service connection for an epidermal cyst due to herbicide exposure is dismissed.

The appeal of entitlement to service connection for a low back disability is dismissed.

The appeal of entitlement to service connection for a kidney disability is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


